89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James CALVELLO, Plaintiff-Appellant,v.YANKTON SIOUX TRIBE, Defendant-Appellee.
No. 95-3598.
United States Court of Appeals, Eighth Circuit.
Submitted June 13, 1996.Decided June 24, 1996.

Before HANSEN, ROSS, and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
We dismiss this case for lack of federal jurisdiction without prejudice to the appellant's pending state court action.